DETAILED ACTION
Claims 1 through 8 originally filed 17 July 2020. By preliminary amendment received 17 July 2020; claims 3, 6, and 7 are amended and claims 9 through 12 added. Claims 1 through 12 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to under 37 C.F.R. 1.74. The specification refers to Figures 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, and 19, but these are not the Figure numbers used in the drawings. The drawings include Figures 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 8A, 8B, 9A, 10A, 10B, 11A, 11B, 12A, 12B, 13A, 13B, 14A, 14B, 17A, 18A, 18B, 19A, and 19B, but these Figure numbers are not employed in the specification. It is improper to use constructions such as "Fig. 1" to refer jointly to drawings that are labeled "Fig. 1A" and "Fig. 1B" (see MPEP 608.01f). Appropriate correction is required.

Claim Objections
Claims 1 through 3 objected to because of the following informalities:

Claim 1 is objected to for the construction of the phrases "A side face of the groove includes a first slope near the bottom surface of the groove a first side face above the first slope and substantially perpendicular" and "A side face of the L shape includes a second slope near the bottom surface of the L shape a second side face above the second slope and substantially perpendicular". These are garden path phrases in that phrases need to be reevaluated once the reader reaches the component "and substantially perpendicular" to understand what that component modifies. Garden path phrases can be avoided with proper punctuation or by rephrasing the phrases. The preferred correction is to change "a first side face above the first slope and substantially perpendicular" to read "a first side face above the first slope, the first side face is substantially perpendicular" with a similar correction to the phrase regarding the second side face.

Claims 2 and 3 are objected because these claims inherit all limitations of parent claim 1 including the above noted phrases.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 3 rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (Makino, US Pub. 2010/0189154) in view of Behfar (US Patent 8,787,419).

Regarding claim 1, Makino discloses, "A substrate" (p. [0070] and Fig. 3, pt. 2).  "A semiconductor layer provided on the substrate and including a first conductivity type contact layer" (p. [0070] and Fig. 3, pt. 4).  "Wherein a mesa is provided in the semiconductor layer and includes a resonator and a second conductivity type contact layer" (p. [0070] and Fig. 3, pts. 5 and 6).  "Grooves are provided on both sides of the mesa" (p. [0070] and Fig. 2G).  "A side face of the groove includes a first slope near the bottom surface of the groove" (Fig. 2I, pts. 4 and 10, where the slope formed is the vertical wall of 10).  "[The side face of the groove includes] a first side face above the first slope and substantially perpendicular" (Fig. 2I, pts. 4 and 10).  "A first electrode is connected to the first conductivity type contact layer at the bottom surface of at least one of the grooves" (p. [0070] and Fig. 3, pts. 4 and 13).  "A second electrode is connected to the second conductivity type contact layer" (p. [0070] and Fig. 3, pts. 8 and 12).  Makino does not explicitly disclose, "A top surface of the first conductivity type contact layer and a side face of the mesa including at least one end face of the resonator construct an L shape."  "The top surface of the first conductivity type contact layer constructs a bottom surface of the L shape."  "A side face of the L shape includes a second slope near the bottom surface of the L shape."  "[The side face of the L shape includes] a second side face above the second slope and substantially perpendicular."  Behfar discloses, "A top surface of the first conductivity type contact layer and a side face of the mesa including at least one end face of the resonator construct an L shape" (col. 6, lines 4-9 and Fig. 14B, pt. 116).  "The top surface of the first conductivity type contact layer constructs a bottom surface of the L shape" (col. 6, lines 4-9 and Fig. 14B, pt. 116).  "A side face of the L shape includes a second slope near the bottom surface of the L shape" (col. 6, lines 4-9 and Fig. 14B, pt. 116, where the slope formed is the vertical wall of 116).  "[The side face of the L shape includes] a second side face above the second slope and substantially perpendicular" (col. 6, lines 4-9 and Fig. 14B, pt. 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Makino with the teachings of Behfar.  In view of the teachings of Makino regarding an edge emitting laser device, the alternate construction of the facets as etched facets as taught by Behfar would enhance the teachings of Makino by eliminating limitations associated cleaved facets (see Behfar, col. 1, lines 34-38 and 59-64).

Regarding claim 2, Makino discloses, "Wherein the resonator includes a first conductivity type cladding layer, an active layer, a second conductivity type cladding layer which are laminated sequentially from a bottom" (p. [0070] and Fig. 3, pts. 4, 5, and 7).  "A diffraction grating structure is provided in the first conductivity type cladding layer or the second conductivity type cladding layer" (p. [0070] and Fig. 3, pts. 6 and 7).  

Regarding claim 3, Makino discloses, "Wherein the substrate is made of semi-insulating InP" (p. [0070] and Fig. 3, pt. 2).  "The first conductivity type cladding layer is made of n-type InP" (p. [0070] and Fig. 3, pt. 4).  
The combination of Makino and Behfar does not explicitly disclose, "The first conductivity type contact layer is made of n-type InGaAs or n-type InGaAsP."  The examiner takes Official Notice of the fact that it was known in the art to employ InGaAs or InGaAsP for a layer in a semiconductor laser so as to cause that layer to exhibit electrical and material properties associated known to be associated with the selected material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ one of InGaAs or InGaAsP for the lower contact layer so as to ensure that the layer exhibits useful electrical and material properties associated with that material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4, 6 through 8, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Behfar and further in view of Satoh et al. (Satoh, US Pub. 2015/0043604).

Regarding claim 4, Makino discloses, "Sequentially forming a first conductivity type contact layer, a first conductivity type cladding layer, an active layer, a second conductivity type cladding layer and a second conductivity type contact layer on a substrate" (p. [0070] and Fig. 2D, pts. 2, 3, 4, 5, 7, and 8, where layer 4 serves as both the first conductivity type contact layer and the first conductivity type cladding layer).  "Forming a first electrode connected to the first conductivity type contact layer at the bottom surface of at least one of the grooves" (p. [0070] and Fig. 3, pts. 4 and 13).  "Forming a second electrode connected to the second conductivity type contact layer" (p. [0070] and Fig. 3, pts. 8 and 12).  Makino does not explicitly disclose, "Performing dry etching and leaving a part of the first conductivity type contact layer to form grooves on both sides of the mesa."  "[The dry etching forming] an L shape including a side face of the mesa having an end face of the resonator."  "Masking an etching side face formed by the dry etching."  Behfar discloses, "Performing dry etching and leaving a part of the first conductivity type contact layer to form grooves on both sides of the mesa" (col. 5, lines 49-54 and Fig. 10B, pts. 120, 122, 124, 126, and 128).  "[The dry etching forming] an L shape including a side face of the mesa having an end face of the resonator" (col. 5, lines 49-54 and Fig. 10B, pts. 120, 126, and 128).  "Masking an etching side face formed by the dry etching" (col. 6, lines 4-9 and Fig. 12B, pt. 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Makino with the teachings of Behfar for the reasons provided above regarding claim 1.  
The combination of Makino and Behfar does not explicitly disclose, "Using an etchant having selectivity with respect to the first conductivity type contact layer, wet etching the first conductivity type cladding layer on bottom surfaces of the groove and the L shape to expose the first conductivity type contact layer."  Satoh discloses, "Using an etchant having selectivity with respect to the first conductivity type contact layer, wet etching the first conductivity type cladding layer on bottom surfaces of the groove and the L shape to expose the first conductivity type contact layer" (p. [0047] and Fig. 3F, pts. 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Makino and Behfar with the teachings of Satoh.  In view of the teachings of Makino regarding a laser structure in the form of a mesa shaped by etching, the alternate use of an etching process that employs both wet and dry etching as taught by Satoh would enhance the teachings of Makino and Behfar by allowing for reliable a deep etching process.

Regarding claim 6, Makino discloses, "Forming a diffraction grating structure in the first conductivity type cladding layer or the second conductivity type cladding layer" (p. [0070] and Fig. 3, pts. 6 and 7).  

Regarding claim 7, Makino discloses, "Wherein the substrate is made of semi-insulating InP" (p. [0070] and Fig. 3, pt. 2).  "The first conductivity type cladding layer is made of n-type InP" (p. [0070] and Fig. 3, pt. 4).  
The combination of Makino, Behfar, and Satoh does not explicitly disclose, "The first conductivity type contact layer is made of n-type InGaAs or n-type InGaAsP."  The examiner takes Official Notice of the fact that it was known in the art to employ InGaAs or InGaAsP for a layer in a semiconductor laser so as to cause that layer to exhibit electrical and material properties associated known to be associated with the selected material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ one of InGaAs or InGaAsP for the lower contact layer so as to ensure that the layer exhibits useful electrical and material properties associated with that material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, the combination of Makino and Behfar does not explicitly disclose, "Wherein hydrochloric acid or hydrogen bromide is used as the etchant."  Satoh discloses, "Wherein hydrochloric acid or hydrogen bromide is used as the etchant" (p. [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Makino and Behfar with the teachings of Satoh for the reasons provided above regarding claim 4.  

Regarding claim 11, Makino discloses, "Wherein the substrate is made of semi-insulating InP" (p. [0070] and Fig. 3, pt. 2).  "The first conductivity type cladding layer is made of n-type InP" (p. [0070] and Fig. 3, pt. 4).  
The combination of Makino, Behfar, and Satoh does not explicitly disclose, "The first conductivity type contact layer is made of n-type InGaAs or n-type InGaAsP."  The examiner takes Official Notice of the fact that it was known in the art to employ InGaAs or InGaAsP for a layer in a semiconductor laser so as to cause that layer to exhibit electrical and material properties associated known to be associated with the selected material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ one of InGaAs or InGaAsP for the lower contact layer so as to ensure that the layer exhibits useful electrical and material properties associated with that material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 5, 9, 10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Behfar in view of Satoh and further in view of Horie (US Pub. 2007/0030869).

Regarding claim 5, the combination of Makino, Behfar, and Satoh does not explicitly disclose, "Monitoring plasma emission intensity of an element of the first conductivity type contact layer or the first conductivity type cladding layer which changes when the first conductivity type contact layer is exposed by the dry etching."  "Stopping the dry etching at a point when change of the plasma emission intensity is detected or after a certain time elapses from the point."  Horie discloses, "Monitoring plasma emission intensity of an element of the first conductivity type contact layer or the first conductivity type cladding layer which changes when the first conductivity type contact layer is exposed by the dry etching" (p. [0053]).  "Stopping the dry etching at a point when change of the plasma emission intensity is detected or after a certain time elapses from the point" (p. [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Makino, Behfar, and Satoh with the teachings of Horie.  In view of the teachings of Makino regarding a laser structure formed by etching and the teachings of Behfar and Satoh in which at least a portion of the etching is performed by dry etching, the additional feature of monitoring the emission of the dry etching process as taught by Horie would enhance the teachings of Makino, Behfar, and Satoh by improving the accuracy of the dry etching step.

Regarding claim 9, Makino discloses, "Forming a diffraction grating structure in the first conductivity type cladding layer or the second conductivity type cladding layer" (p. [0070] and Fig. 3, pts. 6 and 7).  

Regarding claim 10, Makino discloses, "Wherein the substrate is made of semi-insulating InP" (p. [0070] and Fig. 3, pt. 2).  "The first conductivity type cladding layer is made of n-type InP" (p. [0070] and Fig. 3, pt. 4).  
The combination of Makino, Behfar, Satoh, and Horie does not explicitly disclose, "The first conductivity type contact layer is made of n-type InGaAs or n-type InGaAsP."  The examiner takes Official Notice of the fact that it was known in the art to employ InGaAs or InGaAsP for a layer in a semiconductor laser so as to cause that layer to exhibit electrical and material properties associated known to be associated with the selected material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ one of InGaAs or InGaAsP for the lower contact layer so as to ensure that the layer exhibits useful electrical and material properties associated with that material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Makino discloses, "Wherein the substrate is made of semi-insulating InP" (p. [0070] and Fig. 3, pt. 2).  "The first conductivity type cladding layer is made of n-type InP" (p. [0070] and Fig. 3, pt. 4).  
The combination of Makino, Behfar, Satoh, and Horie does not explicitly disclose, "The first conductivity type contact layer is made of n-type InGaAs or n-type InGaAsP."  The examiner takes Official Notice of the fact that it was known in the art to employ InGaAs or InGaAsP for a layer in a semiconductor laser so as to cause that layer to exhibit electrical and material properties associated known to be associated with the selected material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ one of InGaAs or InGaAsP for the lower contact layer so as to ensure that the layer exhibits useful electrical and material properties associated with that material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828